Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous action,. Not appearing below are withdrawn based upon the amendment to the claims . Responses to the arguments are presented after the first rejection they are directed to. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,8-12,16,17,19,21,23,25,28,33-35,40,43-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43-45 need to recite coating a resist or photoresist and the use of the e-beam to expose the resist/photoresist and developing the resist (see prepub of instant application at [0095,0122-0127,0150]). 
The applicant argues that the non-reflecting region may be simply the material of the reflective region filled in with an additional secondary material”, This neglects the specification does not describe forming the grating using e-beam other than using a photoresist [0032] or the e-beam patterning using an e-beam resist as in [0079] of the prepub.  This issue is that recesses need to be formed for additional material to be deposited or the gratings to be etched into the bottom of the recess formed in the reflective layer.
In claim 1, at line 10, please replace “thn”  with - - than- - 
In claim 1, at line 8-19, the meaning of “arranged relative to the reflective region” is unclear.  The examiner suggests replacing it with - - a recess with a depth between the top surface and the top surface of the reflective layer - -.
Also in claim 1, it is not clear what portion of the mask the contrast is measured against (see specification at 00031, which describes the contrast between the reflection portions of the  reflective layer and a TaN absorber as being 102 and the contrast between the non-reflective portions and the reflective portions of the reflective multilayer being 103 to 105. 
In claim 46, it is unclear where the “non-reflective layer” is located.  Is this an absorber pattern on the reflective layer or a material deposited in the (recessed) phase shifted region of the reflective region ?   (these areas have fewer bilayers and are formed by etching the reflective multilayer)
	In claim 12, “the coating” lacks antecedent basis.
	The language “less reflective than TaN” is vague and unclear as it does not specify the thickness of TaN, it’s surface texture or any other description of the TaN being compared against. 
	In claim 46, the non-reflective region in this embodiment is not a single “non-reflective layer”, but a series of bilayers as illustrated in figure 9B and 9A.
In claim 19, the language “at least 20 degrees below the top surface of the reflective layer” is confusing as the position relative to the top surface of the reflective layer should be a distance.
In claim 40, should this refer to no absorber layer on the reflective layer so that the embodiment where absorber is in the groove is not excluded.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1,9-12,33,35,40,42 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Singh et al. 20030031938
Singh et al. 20030031938 teaches with respect to figure 2, a reflector including a multilayer Mo/Si stack (2) coated upon the substrate (3). Additional multilayers are coated of Mo/Si, but have their thicknesses optimized for the desired phase change in the phase shifting stack region [0058]. Figure 5 also shows a mask alternating layers (51a/51b) are coated and a phase shifting stack (52a/52b) are provided amongst the filler stack (53a/53b) [0066-0068]. 

    PNG
    media_image1.png
    422
    446
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    358
    478
    media_image2.png
    Greyscale

The applicant argues the limitation that the non-reflective portions are les reflective than TaN.  As discussed above, this language does not meaningfully limit the claims as the thickness and/or surface texture of the TaN are not described.   The reference includes areas with reflective bilayers having different thicknesses and a common top layer in a manner similar to figure 9B of the instant specification. The rejection stands. 

Claims 1,9-12,33,35,40,42 and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Han et al. 20050084768.
Han et al. 20050084768 illustrates in figure 2, the prior art where the substrate (201), is provided with a reflective multilayer (202), an etch stop layer (203), a chrome absorber layer  (205) and a second reflective multilayer (204)  [0023-0028]. Figure 3 shows a phase shift mask including a substrate (301), a Mo/Si reflective multilayer (302) with a period or 6.9 nm, an attenuating phase shifter (307) which uses a combination of absorption and destructive interference to attenuate the EUV, where (307) includes 2.7 nm of NiFe (30), an Si/Mo multilayer with a period of 6.9 nm (304) and an ARC layer (305) [0029-034]. 

    PNG
    media_image3.png
    450
    535
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    415
    514
    media_image4.png
    Greyscale

 NiFe has a higher absorption coefficient than TaN and so reflects less light.  Additionally, the Cr layer has a lower reflectance than a thin/atomic layer of TaN. 
	The applicant may wish to limit the claims by requiring the phase shifted region to be formed of one or more bilayers with a different period than the reflective portions of the reflective layer embedded in the reflective portions of the reflective layer.  (ie exclude the embodiment of figure 9A while embracing the embodiment of figure 9B)

Claims  1,8.9,11,16,17,19,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Imoto et al. JP 2014-216609.
Imoto et al. JP 2014-216609 (machine translation attached) teaches the in figure 2, an unpatterned EUV mask blank, including a substrate (16), conductive backside layer (10), a reflective multilayer (15) and a photoresist (18). The resist is patterned and then used to etch into the reflective multilayer, leaving some bilayers unetched at the bottom of  the recesses to form a fiducial mark. A protective layer (14), absorption layer (13) and low reflective layer (11) are then coated.  The etching of the multilayer leaves structures which such as shown in figure 3, particularly figure 3d  [0011-0013].  The resists can be patterned by either e-beam or photolithography [0029].

    PNG
    media_image5.png
    181
    265
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    288
    419
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    280
    402
    media_image7.png
    Greyscale


	With respect to claim 1 and those dependent upon it, the position of the examiner is that the combination of the angled bottom of the recess and the coatings applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
	With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  The combination of the angled bottom of the recess and the coatings applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
	Additionally with respect to claim 43 and those dependent upon it, the process of forming the mask is described, including the use of either e-beam or photolithography.  One reading the reference would immediately envision the embodiment of the process where e-beam exposure of the resist is used being that there are only two alternatives disclosed.
With respect to claim 46 and 47, the combination of the angled bottom of the recess and the coatings applied inherently result in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 

For the embodiments where material/absorber is placed in the grooves, the examiner suggests the applicant focus on the embodiments of 3A., 3B, 4A and 4B, where the reflective layer is only etched partway through, the mask lacks an absorber layer on the surface of the reflective layer as illustrated in figure 1 and the material/absorber in the grooves includes either a grating, photonic crystal (3 dimensional grating) or angled surface.  


Claims 46-47 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kagawa et al. 20140127613.
See figure 7A and 7B and associated text. See also figure 1

    PNG
    media_image8.png
    122
    421
    media_image8.png
    Greyscale
    
    PNG
    media_image9.png
    224
    477
    media_image9.png
    Greyscale

The position of the examiner is that the recesses inherently have a lower reflectance than a thin layer of TaN for a wavelength within the recited range of 1-250 nm. 
	The applicant may wish to consider limiting the claims by folding claim 48 into this claim and 


Claims  1,9-12,25 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kodera JP 2018025716. 
Kodera JP 2018025716 (machine translation attached) illustrates the mask of figure 8A and 8B where the groove is formed through the Ru protective film (13) and the reflective Mo/Si multilayer (12) and a three dimensional  structure (31) is formed in the layer below the reflective multilayer and serves to prevent the reflection of EUV light along the optical axis by scattering. [0037-0043].  The reflected light form the diffraction grating/scattering structure is lower than that form the circuit pattern part (abstract, claim 1 and [0066,]) . The description of the use of this technique to delineate the circuit transfer pattern with respect to exposure light source wavelength is described. The mask is designed for use with EUV exposure light in the 5-15 nm range [0016]. The exposure to form the groove uses UV or e-beam exposure of the resist [0024,0026]. 

    PNG
    media_image10.png
    160
    295
    media_image10.png
    Greyscale

With respect to claim 1 and those dependent upon it, the position of the examiner is that the grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
With respect to claim 46 and 47, the grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 

The examiner suggests the applicant focus on the embodiments of 3A., 3B, 4A and 4B, where the reflective layer is only etched partway through, the mask lacks an absorber layer on the surface of the reflective layer as illustrated in figure 1 and the material/absorber in the grooves includes either a grating, photonic crystal (3 dimensional grating) or angled surface.  


Claims  1,9-12,25,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kodera JP 2018025716. 
With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  The grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
Additionally with respect to claim 43 and those dependent upon it, the process of forming the mask is described, including the use of either e-beam or UV  lithography.  One reading the reference would immediately envision the embodiment of the process where e-beam exposure of the resist is used being that there are only two alternatives disclosed.
If the position of inherency based upon the immediate envisioning is not upheld, the examiner holds that it would have been obvious to one skilled in the art to use the EUV mask with an EUV source in the exposure of a circuit or semiconductor pattern as this is the disclosed purpose of the EUV exposure mask formed in the reference.


Claims  1,8-12,16,17,19,21,25,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Furumizu et al. JP 2017227702. 
Furumizu et al. JP 2017227702 (machine translation attached)  illustrates in figure 1, a mask etched through the Ru or Si protective layer (13) and the Mo/Si reflective multilayer (12) into the substrate (11), where the pattern etched into the bottom of the groove is angled using an e-beam exposed resist so that a stepped pattern is formed [0014-0020,0036-0043   (example 1)].  Figure 2 shows similar features which feature curved or include surfaces/profiles.  Figure 3 shows the case where the structure is a diffractive grating/moth eye relief on an angled surface, The use of the curved/includes surface results in reflectance of less than 2% of the oob light. The EUV exposure light is described as not reflected by the substrate alone [0020-0027, particularly 0021].

    PNG
    media_image11.png
    125
    195
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    328
    429
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    281
    427
    media_image13.png
    Greyscale


The generation of oob (out of band) light by EUV sources including in the 100-400 nm regions is disclosed [0006]. The reflectance of oob light is taught in table 1 with the inventive masks is evidenced to be 1.8%, while a conventional mask has an oob reflectivity of 5.3% [0049]. 
With respect to claim 1 and those dependent upon it, the position of the examiner is that the grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength within the 1 to 250 nm (particularly the oob radiation of 100-250 nm) region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
With respect to claim 46 and 47, the grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 

For the embodiments where material/absorber is placed in the grooves, the examiner suggests the applicant focus on the embodiments of 3A., 3B, 4A and 4B, where the reflective layer is only etched partway through, the mask lacks an absorber layer on the surface of the reflective layer as illustrated in figure 1 and the material/absorber in the groves includes either a grating, photonic crystal (3 dimensional grating) or angled surface.  

Claims  1,9-12,19,21,25,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Furumizu et al. JP 2017227702. 
With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  Th grating  at the bottom of the recess inherently results in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
If the position of inherency based upon the immediate envisioning is not upheld, the examiner holds that it would have been obvious to one skilled in the art to use the EUV mask with an EUV source in the exposure of a circuit or semiconductor pattern as this is the disclosed purpose of the EUV exposure mask formed in the reference.
Additionally, one would immediately envision the embodiments with the different patterns at the bottom of the gratings illustrated in figures 2 and 3. 


Claims  1,9,11,12,16,17,19,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Imoto et al. JP 2015082553. 
Imoto et al. JP 2015082553 (machine translation attached) illustrates in figure 1b an EUV photomask where the reflective layer (12) is etched entirely though and an antireflection material is provided in the bottom of the groove. The antireflection layer specifically reflects out of band (oob) light out of phase with the incident light thereby cancelling it out [0026-0029].  See also figures and 6 and the associated text.  Useful antireflective materials include Si, Mo, Ta, Cr, Ru, Al, Ti, Zn, Sn, Hf, W, Zr, and Cu [0047]. The emission of oob light in the 140-400 nm region as well as the EUV by EUV sources is disclosed [0008] 

    PNG
    media_image14.png
    174
    265
    media_image14.png
    Greyscale

With respect to claim 1 and those dependent upon it, the position of the examiner is that the coating applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
	With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  The coatings applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
	With respect to claim 46 and 47, the coatings applied inherently result in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 
Claims  1,9,11,12,16,17,19,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kodera et al. JP 2013-206936. 
Kodera et al. JP 2013-206936 (machine translation attached) teaches with respect to figures 2 and 3, an EUV mask having recesses etched through the reflective multilayer and at the bottom angled structures etched into the substrate (11)  
    PNG
    media_image15.png
    178
    219
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    181
    198
    media_image16.png
    Greyscale

This removes the reflection of EUV and DUV light in the boundary region defined by the groove (abstract). The angles at the bottom of the recess are selected to prevent the reflection of EUV and  DUV light [0016-0022]. The use of this in an reflection exposure apparatus using EUV for the exposure is disclosed 
With respect to claim 1 and those dependent upon it, the position of the examiner is that the coating applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
	With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  The coatings applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
	With respect to claim 46 and 47, the coatings applied inherently result in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 


Claims 1,9,11,12,16,17,19,42-44 and 46-47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Negishi et al. JP 2013-074202. 
Negishi et al. JP 2013-074202 teaches a mask etched through the reflective multilayer where a black colored absorbing resist material (22,23) is deposited in the recess.  It is cured by absorption of 100-400 nm light. It removes un necessary light (abstract). This can be EUV and ultraviolet light [0022-0030]. 

    PNG
    media_image17.png
    122
    209
    media_image17.png
    Greyscale


With respect to claim 1 and those dependent upon it, the position of the examiner is that the coating applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.  The coating with the low reflection layer (11) and the sloped bottom illustrated in figure 3d ensure this. Claim 1 recites that the non-reflective region is a material or feature arranged relative to the reflective region.  This is interpreted to embrace the material/feature being located below or within the thickness of the reflective layer.   
	With respect to claim 42 and those dependent upon it, one reading the reference describing the mask as being a, EUV mask would immediately envision the use of the mask to mask radiation from an EUV source which emits within the recited 1-250 nm, thereby anticipating the claimed invention of claim 42.  The coatings applied inherently result in a reflectivity lower at least one wavelength within the 1 to 250 nm region that for a thin/atomic layer coating of TaN alone.
	With respect to claim 46 and 47, the coatings applied inherently result in a reflectivity lower at least one wavelength than a thin/atomic layer coating of TaN alone.  The phase shift is inherent to the difference in the number/height of the reflective multilayers. 

Claims 1,9-12,42-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. 20030027053, in view of Patil et al. 20150212402 and Watanabe et al. 5641593.
Yan et al. 20030027053 teaches with respect to figures 2-7, a reflective multilayer stack (203), with a Ru capping layer (303) which is etched to the desired depth and then filled with a metal layer, of Ta, TaN, W, Co, Cr, Al, Ge, SiGe [0019-0029]. 

    PNG
    media_image18.png
    190
    357
    media_image18.png
    Greyscale

Patil et al. 20150212402 establishes that reducing the EUV overall reflectivity of the absorber is important and using interferometric thicknesses (180 degrees phase shift) is one way to do this. [0026].  Another option is using materials having a higher absorption coefficient than Ta (0.04) at 13.5 nm. Au, Ag, Ac, Sb, Cd, Fe, Cu each absorb more strongly than Ta, but have other problems. Optimum choices are Pt, Ni, Pd and Co and alloys (NiPt) or compounds including these such as oxides, or nitrides of Ni, Pt, Pd, Co [0027]. . 
Watanabe et al. 5641593 establishes in figure 5, that at 13 nm, Fe, Pb, Ir, Au, Pt, Cd, Bi, Zn, Cu, Sb, In, Co, Ag, Sn, Ni, Te all have absorption coefficient of more than 0.04 (which is the value for Ta).   Figure 121 shows absorption coefficient data for various elements at 5 nm. The desired to reduce the thickness of the absorber to reduce the shadow, which also results in less material being used/deposited (2/60-67). The use of thicknesses which also result in a destructive phase shift in the light passing through the absorber thickness (twice) and reflected off the underlying reflective layer is disclosed (antireflection, 7/12-24). This is also illustrated in the figures having the sinusoidal variation in the amplitude in figures 6A (Pt), 7A (Cr), 8A (Ta), 9A (NiMo) and 10A (Mo). 
	It would have been obvious to modify the teachings of Yan et al. 20030027053 by using Co, Pt, Ni or Pd taught by Patil et al. 20150212402 and Watanabe et al. 5641593 as preferred EUV absorber in the recess as they are stronger absorbers than Ta and would require a smaller thickness which would reduce the amount of material to be deposited into the grove/recess as well as reduced time in forming the groove as it would not have to be as deep. 
	As these materials have a higher absorption coefficient at 13/13.5 nm, they absorb more light and reflect less light than a similar thickness of TaN. 

Claims 1,9-12,42-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Patil et al. 20150212402 and Watanabe et al. 5641593.
Liou et al. 20180284596 illustrates an EUV mask in figure 4 where absorbers (108) are provided in recesses formed in different depths in the reflective multilayer (102) and coated eve with the cap layer (106). Figure 6 is similar, but the absorber does not fully fill the recesses. 

    PNG
    media_image19.png
    302
    450
    media_image19.png
    Greyscale
      
    PNG
    media_image20.png
    292
    432
    media_image20.png
    Greyscale


It would have been obvious to modify the teachings of Liou et al. 20180284596  by using Co, Pt, Ni or Pd taught by Patil et al. 20150212402 and Watanabe et al. 5641593 as preferred EUV absorber in the recess as they are stronger absorbers than Ta and would require a smaller thickness which would reduce the amount of material to be deposited into the grove/recess as well as reduced time in forming the groove as it would not have to be as deep. 
As these materials have a higher absorption coefficient at 13/13.5 nm, they absorb more light and reflect less light than a similar thickness of TaN. 


Claims 1,8-12,16,17,19,42-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. 20040091789, in view of Patil et al. 20150212402 and Watanabe et al. 5641593.
Han et al. 20040091789 illustrates in figure 5, an EUV mask including a substrate (12), a first set of reflective multilayers (14), a stopping layer (20), a second patterned set of reflective multilayers (22), and an absorber (32) with an uneven surface near the sidewalls [0047].  Figure 6 shows the use of the EUV mask in an exposure apparatus. 

    PNG
    media_image21.png
    294
    512
    media_image21.png
    Greyscale


It would have been obvious to modify the teachings of Han et al. 20040091789 by using Co, Pt, Ni or Pd taught by Patil et al. 20150212402 and Watanabe et al. 5641593 as preferred EUV absorber in the recess as they are stronger absorbers than Ta and would require a smaller thickness which would reduce the amount of material to be deposited into the grove/recess as well as reduced time in forming the groove as it would not have to be as deep. 

Claims 1,8-12,16,17,19,21,25,28,40,42-44 and 46-471,9-12,42-44 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Patil et al. 20150212402 and Watanabe et al. 5641593, further in view of Furumizu et al. JP 2017227702 and Eurlings 20030180632.
Eurlings 20030180632 teaches with respect to figures 10-13, a substrate (20) coated with a multilayered reflective layer (21), and an absorber layer (22), which is coated with a resist (not shown), which is then exposed interferometrically using a standing wave to form a two dimensional grating (checkerboard pattern) which is then transferred to the surface of the absorber. The patterns can be formed in the resist using lithographic photomasks, e-beam writing, ion beam writing, X ray, contact printing or proximity printing and transferred into the absorber layer. Useful patterns include diffusers or gratings which are transferred into the absorber by etching or embossing [0055-0057]. Useful absorbers include Ta, TaO and the like [0067]. 
It would have been obvious to modify the masks rendered obvious by the combination of Liou et al. 20180284596,Patil et al. 20150212402 and Watanabe et al. 5641593 by forming scattering and/or diffractive surfaces such as those taught by Furumizu et al. JP 2017227702 on the absorber surface to reduce the reflectivity as taught by Eurlings 20030180632 with a reasonable expectation of forming a useful mask.

16.	Claims 1,8-12,16,17,19,21,25,28,40 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. 20180284596, in view of Patil et al. 20150212402, Watanabe et al. 5641593,Furumizu et al. JP 2017227702 and Eurlings 20030180632, further in view of Fukugami et al. 20160178997.
	Fukugami et al. 20160178997 teaches with respect to figures 4a to 11c, forming an EUV mask, including coating an electron beams resist, exposing it using an electron beam and patterning it to successively etch the absorber layer (14), the capping/protective layer (13), the multilayered reflective layer (12) and a portion of the substrate to define a frame region.  The recess is then filled with a second photoresist (23) which is exposed using UV or electron beam and developed to form the pattern 11A, which is then transferred by etching into the substrate (area 1a) to form flat areas which decrease the reflectivity (increase shading). This is then coated with a third resist (24) which is then exposing using UV or e-beam and patterned to sharpen the angles of the features in the substrate by acting as an etch mask [0082-0103]. 
It would have been obvious to modify the masks rendered obvious by the combination of  Liou et al. 20180284596, Patil et al. 20150212402, Watanabe et al. 5641593, Furumizu et al. JP 2017227702 and Eurlings 20030180632 by further reducing the reflectivity of the absorber surface by providing a grating or scattering surface as taught by Fukugami et al. 20160178997 on the surface of the absorber deposited in the grooves in a manner similar to that taught in Eurlings 20030180632 with a reasonable expectation of forming a useful mask with a reduced reflectivity in the absorber coated areas.

Claims 33-35 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and any amendment to rejection of these claims over 35 USC  112.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shih et al. 20150138524 illustrates in figures 4A and 4B, EUV masks including a substrate (110), reflective multilayer (120), Ru capping layer (130) and reflective phase shifting grating blocks with stepped heights/depths formed of Mo, Al, Ac, or other materials [0021-0027].  Figures 5A and 5B are similar, but form the reflective phase shift grating blocks on the surface of the reflective multilayer.  Figures 6A and 6B are similar, but form the reflective phase shift grating blocks are formed in triangular grooves in the reflective multilayer [0031].  Figure 7 shows the triangular reflective phase shifting grating blocks on the surface of the reflective multilayer and are configured to reflect some of the light with a 180 degree phase shift [0032-0034]. 

    PNG
    media_image22.png
    627
    239
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    630
    252
    media_image23.png
    Greyscale



    PNG
    media_image24.png
    708
    252
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    649
    393
    media_image25.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 18, 2022